 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDLa Crosse Printing Company, Inc. and Graphic ArtsInternational Union, Local 507, AFL-CIO, Pe-titioner. Case 30-RC-3616May 1, 1980CERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in an election' held on November 7, 1979,and the Hearing Officer's report recommendingdisposition of the same. The Board has reviewedthe record in light of the exceptions and briefs, andhereby adopts the Hearing Officer's findings andrecommendations only to the extent consistentherewith.The Employer is a small printing company locat-ed in La Crosse, Wisconsin. In this proceeding, Pe-titioner seeks to represent a stipulated unit of theEmployer's pressroom employees.2The Employ-er's operations are divided into various depart-ments. Included in these are the pressroom, thepreparatory department, the composing room, andthe bindery department. The bindery departmentemployees are presently represented by Petitionerin a separate unit. Until October 1, 1979, the com-posing room employees were represented by alocal of the International Typographical Union. Atthat time, that union became defunct. The press-room employees were represented by Intervenor inthis proceeding for over 25 years. Intervenor'smost recent contract in that unit extended until No-vember 30, 1979. Because of the pendency of thetimely petition in this proceeding, however, whichsought the same pressroom unit that Intervenorhad represented for many years, no bargaining on anew contract for the pressroom unit has takenplace. At the election, Petitioner challenged theballots of Harold Bartig, Larry Taylor, andGordon Neuman on the ground that they were notincluded in the stipulated unit. The Hearing Officerrecommended overruling all three challenges. SheI The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. Of approximately 19 eligible voters, 9 castballots for Petitioner, and 7 cast ballots for International Printing andGraphic Communications Union, Local 189, Intervenor herein Therewere three challenged ballots, a number sufficient to affect the results ofthe election.2 The stipulated unit includes:All production employees of printing and lithographic presses andassociated devices employed in the pressroom, but excluding allothers, including supervisors, office clerical employees, watchmenand guards as defined in the Act249 NLRB No. 27recommended that the challenge to Bartig's ballotbe overruled on the ground that he was a dual-function employee who performed sufficient press-room work to be included in the stipulated unit.Although the Hearing Officer found Taylor andNeuman are composing room employees involvedin the traditional hot typesetting process, she rec-ommended including them in the unit also, on theground that composing room employees share asufficient community of interest with pressroomemployees to warrant such inclusion.3In makingthis latter recommendation, however, the HearingOfficer failed to consider evidence bearing on theissue of the scope of this unit stipulation as agreedto by the parties.We agree with the Hearing Officer that HaroldBartig performs sufficient pressroom work to be in-cluded in the stipulated unit and that the challengeto his ballot should be overruled. However, wefind that the Hearing Officer erred in ignoring evi-dence of the scope of the stipulation and that, inthis case, proper construction of the stipulation re-quires that the challenges to the ballots of Taylorand Neuman be sustained.In ruling on challenges in cases involving stipu-lated units, the Board will rely on the scope of thestipulation itself unless it is contrary to the Act orestablished Board policy.4Where the language ofthe stipulation is clear and unambiguous, subjectiveintent of the parties at odds with such language isignored and the clear meaning of the stipulationgoverns.5In this case, usage clearly explicates themeaning of the stipulation and establishes that thestipulation excludes Taylor and Neuman from theunit." Thus, the crucial language of the stipulationis identical to the jurisdictional language of themost recent collective-bargaining agreement cover-ing pressroom employees which was executed bythe Employer and Intervenor.7While Intervenorhas represented a separate unit of the Employer'spressroom employees for many years, the Employ-er's president, Charles Morgan, admitted thatNeuman and Taylor have never been covered bythose agreements. Rather, Neuman and Taylor hadbeen represented, as composing room employees,3 The Hearing Officer included Taylor in the composing room as adual-function employee. We agree with this finding.The Tribune Company, 190 NLRB 398 (1971).White Cloud Products. Inc., 214 NLRB 516 (1974).e Cf Donald Carroll Metals Inc., 185 NLRB 409 (1970).As noted, supra, the stipulation, which was signed by all three partiesto the election, covers:All production employees of printing and lithographic presses andassociated devices employed in the pressroom, but excluding allothers .The contract states:It is agreed that .the jurisdiction of this agreement extends overall types of printing and lithographic presses and associated devicesemployed in the] pressroom. LA CROSSE PRINTING COMPANY, INC.207by the La Crosse Local of the International Typo-graphical Union until it became defunct in October1979. Morgan also admitted that the job classifica-tions reflected in the most recent agreement withIntervenor, which are limited to press operators,are the only ones in fact covered by it. Thus, if allparties to the stipulation, Petitioner, Intervenor,and the Employer, were familiar with the jurisdic-tional clause of Intervenor's contract, and under-stood its scope, we must sustain the challenges tothe ballots of Taylor and Neuman.We cannot presume that, when the stipulationhere was signed, either the Employer or Intervenorwas unaware of the meaning of the jurisdictionallanguage of their own collective-bargaining agree-ment. Neither can we presume Petitioner was igno-rant of this language. Thus, in seeking an electionin the stipulated unit, Petitioner was attempting toreplace a union which had a long-established bar-gaining relationship with the Employer, and whichhad represented a unit, i.e., a pressroom unit, tradi-tionally found appropriate in the printing industry.8On October 12, 1979, Petitioner was certified asthe exclusive collective-bargaining representativefor a separate unit of the Employer's bindery em-ployees, also a traditionally appropriate unit.9Ad-ditionally, there is evidence that Petitioner hadbegun organizing the employees in the Employer'spreparatory department, which it claims in its briefincludes the composing room employees. Althoughthe composing room work involves principally thetraditional hot typesetting process, and the prepara-tory department the newer cold typesetting proc-ess, a combined unit of employees in such depart-ments has in the past been found appropriate onthe ground that the cold typesetting process isreally a substitute for hot typesetting.'° In short, itappears that Petitioner seeks to represent the bulkof the Employer's employees in three separate unitswhich the Board in other contexts has found ap-propriate. All of Petitioner's actions appear highly8 See, e.g., The Conger Printing Co., 175 NLRB 551 (1969).9 The Conger Printing Co., supra at fn. 8.'0 See, e.g., Leslie F. Clarke d Co.. Inc.. Clarke Publishing Co., Inc.,and Portland Trade Pressroom. Inc., 147 NLRB 1240, 1242 (1964).deliberate. In this context, we find it unlikely thatPetitioner would seek to replace an established col-lective-bargaining representative without obtainingbasic information on the scope of its representa-tion. 1Thus, usage, known to all parties, establishes thatthe scope of the unit stipulation here is identical tothat of the jurisdictional clause in the Employer'scollective-bargaining agreement with Intervenor.Therefore, because it is admitted that this agree-ment was never applied to Larry Taylor andGordon Neuman,12we shall exclude them fromthe unit and sustain the challenges to their ballots.Since the ballot of Harold Bartig cannot nowaffect the outcome of the election, we shall notorder that it be opened. Instead, since Petitionerhas received a majority of the valid votes cast, weshall certify Petitioner in the stipulated unit.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Graphic Arts Interna-tional Union, Local 507, AFL-CIO, and that, pur-suant to Section 9(a) of the National Labor Rela-tions Act, as amended, said labor organization isthe exclusive representative of all the employees inthe following appropriate unit for the purposes ofcollective bargaining in respect to rates of pay,wages, hours of employment, or other conditionsof employment:All production employees of printing and lith-ographic presses and associated devices em-ployed in the pressroom, but excluding allothers, including supervisors, office clericalemployees, watchmen and guards as defined inthe Act." We do not find that Petitioner's failure to object to the inclusion bythe Employer of Taylor and Neuman on the Excelsior list has sufficientweight to indicate ignorance of the extent of Intervenor's representation.12 In the face of this admission, we find unpersuasive Intervenor's ar-gument that Taylor and Neuman fall within the literal terms of the unitstipulation because their work is integrally related to that of the press-room and thus constitutes work on devices "associated" with the pressesSee fn 7, supra.